Case: 17-15729    Date Filed: 07/17/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-15729
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:17-cr-00015-WS-MU-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,
                                      versus
MYRON GERALD STEVENS,
                                                             Defendant-Appellant.


                         __________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (July 17, 2018)

Before WILSON, HULL, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Myron Stevens appeals his life sentence, imposed after pleading guilty to

two counts of producing child pornography, in violation of 18 U.S.C. § 2251, one
               Case: 17-15729     Date Filed: 07/17/2018     Page: 2 of 4


count of transportation with intent to engage in criminal sexual activity, in

violation of 18 U.S.C. § 2423, and two counts of knowingly receiving and

distributing images of child pornography, in violation of 18 U.S.C. § 2252A. On

appeal, Stevens argues that his sentence is both procedurally and substantively

unreasonable. After a careful review of the record and the parties’ briefs, we

affirm.

      We typically review the reasonableness of a sentence under an

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597 (2007). However, when the appealing party does not clearly state the

grounds for an objection before the district court, we review for plain error. United

States v. Massey, 443 F.3d 814, 818 (11th Cir. 2006). On plain error review, the

party must establish an error, that is plain, and that affected his substantial rights.

United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1777 (1993).

      When reviewing reasonableness, the court first ensures that the district court

made no significant procedural error, then examines whether the sentence was

substantively reasonable in light of the totality of the circumstances. Gall, 552
U.S. at 51, 128 S. Ct. at 597. The court must consider the nature and

circumstances of the offense and the history and characteristics of the defendant.

18 U.S.C. § 3553(a)(1). And in doing so, the district court must impose a sentence

sufficient, but not greater than necessary to comply with the purposes listed in 18


                                            2
               Case: 17-15729     Date Filed: 07/17/2018    Page: 3 of 4


U.S.C. § 3553(a)(2). United States v. Irey, 612 F.3d 1160, 1189–91 (11th Cir.

2010) (en banc). Although the court need not presume that a sentence within the

guideline range is reasonable, we ordinarily expect a sentence within the Guideline

range to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

Lastly, we will only remand for resentencing when left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case. United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008).

      The district court did not abuse its discretion in imposing Stevens’s

sentence. Under plain error review, Stevens’s sentence was not procedurally

unreasonable. The court’s statement that there were no “significant factors”

warranting a downward variance, in context, was an accurate description of the law

and a proper exercise of the court’s discretion—and not an indicator that it applied

an erroneous legal standard, as is argued by Stevens. See United States v.

Langston, 590 F.3d 1226, 1237 (11th Cir. 2009) (explaining that the weight given

to any § 3553(a) factor is within the sound discretion of the court). Likewise, the

district court did not plainly err in failing to announce or recognize its discretion to

vary downward based on a policy disagreement with the Guidelines. The record

suggests that the court understood that it had discretion to disagree with the


                                           3
              Case: 17-15729     Date Filed: 07/17/2018    Page: 4 of 4


Guidelines’ policies, but determined that the range was appropriate in this instance.

See Dell v. United States, 710 F.3d 1267, 1279 (11th Cir. 2013) (explaining that a

district court has discretion to vary downward but is not required to do so).

      Nor was Stevens’s sentence substantively unreasonable. As an initial

matter, Stevens’s life sentence was within the applicable Guideline range. See

Hunt, 526 F.3d at 746. Imposing a life sentence was not an abuse of the court’s

discretion, as the court did not give “undue weight” to the applicable Guideline

range, but instead, properly based the sentence on appropriate factors under 18

U.S.C. § 3553(a) that it deemed important, including the serious and ongoing

nature of Stevens’s offense—acting on pedophilic impulses dozens of times over a

number of years—and the potentially life-long trauma and impact on his victims.

See United States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013) (explaining

that significant reliance on a single factor does not render a sentence

unreasonable).

      AFFIRMED.




                                          4